Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 1 of 26




                      EXHIBIT 4
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 2 of 26
                    Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 3 of 26




Your users’ productivity and security is more challenged than ever by different types of attacks.
                 Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 4 of 26




Joe Smith (IT)
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 5 of 26
                             Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 6 of 26




       Wendy Johnson (CEO)

Al Frank (Payments)
Attack Progression          Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 7 of 26




           Ransom payment from user ($$)
                                                                                         Database exfiltration ($$$$)



                         Stolen credentials ($)
                                                             Steal OneDrive for Business files ($$)


                     Phish URL click               Explore SPO to find files


                                                                    Spear-phish


                             Phish mail
                                                                                              Insider sells data ($$$$)




                     Commodity                   Targeted              Advanced Persistent Threat        Attack Severity (business impact)
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 8 of 26
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 9 of 26
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 10 of 26
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 11 of 26
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 12 of 26
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 13 of 26
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 14 of 26




             EXE
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 15 of 26
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 16 of 26




                                                                                 To: gopi@contoso.com


                                                                                 Check out this URL.
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 17 of 26




                        ZAP
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 18 of 26
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 19 of 26




                               Organization
                               Allow / Block




     Malware                                                  O365
    Quarantine                                             Submissions
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 20 of 26




                                                              O365 Catch After 3rd Party Filtering
                                                                   (192 tenants sampled)
                                           500K
                                                                                                                                     EOP Catch
                                           450K

                                           400K

                                           350K

                                           300K

                                           250K

                                           200K

                                           150K

                                           100K

                                            50K

                                              K




                                                  12-Jun
                                                           16-Jun
                                                                    20-Jun
                                                                             24-Jun
                                                                                      28-Jun



                                                                                                               10-Jul
                                                                                                                        14-Jul
                                                                                                                                 18-Jul
                                                                                                                                          22-Jul
                                                                                                                                                   26-Jul
                                                                                                                                                            30-Jul
                                                                                               2-Jul
                                                                                                       6-Jul




                                                                                                                                                                                                                                           4-Sep
                                                                                                                                                                                                                                                   8-Sep
                                                                                                                                                                                     11-Aug
                                                                                                                                                                                              15-Aug
                                                                                                                                                                                                       19-Aug
                                                                                                                                                                                                                23-Aug
                                                                                                                                                                                                                         27-Aug
                                                                                                                                                                                                                                  31-Aug
                                                                                                                                                                     3-Aug
                                                                                                                                                                             7-Aug
Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 21 of 26
           Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 22 of 26



Upcoming Features                                                     Antimalware Quarantine


Dynamic Email Delivery
                                                                      Tenant Allow/Block



Linked Content Detonation                                             O365 Submission Portal




Safe Attachments in Sharepoint                                        Enhanced ATP Reporting



Safe Links in Office Clients
                                                                      Detailed Sandboxing Reports
2016| The Year in Phishing….
                                 Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 23 of 26




• Per FBI, BEC phishing caused $3.1B loss,
  22K victims globally

• 2016 was an all time high in phishing
  attacks

• W-2 phishing scam was rampant: duped
  technology companies like SeaGate,
  Snapchat, Actifio, Acronis

• Political hacks led via phishing

• ~400 brands under attack. 50% attacks on
  top 20 brands. Microsoft among the top 5


  Source: FBI, APWG, Wikileaks, Kapersky
What protection exists today
                        Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 24 of 26




• Content based protection
• URL verification against known phishing lists
• Domain protection via DMARC/SPF
                                                  Learn more about spoofing        Feedback


• Safety Tips for mails detected as phish
                                                                        Feedback


• DLP rules to stop sensitive content being sent outside the organization
   • W2 phish for example
• ATP/E5
   •   Machine Learning models
   •   Safe links
   •   Detonation of content
   •   Implicit domain checks where DMARC is not available
What is coming?   Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 25 of 26




• More Machine learning
• Threat intelligence
• Easy end user reporting and feedback
Advanced Threat Protection
                      Case 0:20-cv-60416-AMC Document 97-4 Entered on FLSD Docket 07/09/2021 Page 26 of 26




Preview Program



Benefits                                                         Next Steps

                                                                 Email ameshm@micorsoft.com add subject:
  Access to the NDA roadmap
                                                                    ATP Preview Program
  First to see UX/Feature/Capability concepts
                                                                 Identify primary contact
  Ability to directly influence the product
  Assistance from the engineering team
  and more…
